                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SHIRLEY BROWN, Personal
Representative for the Estate of Neal
Jackson;                                                        8:18CV273

                    Plaintiff,
                                                        PROGRESSION ORDER
      vs.                                                   (AMENDED)

UNION PACIFIC RAILROAD
COMPANY,

                    Defendant.



     IT IS ORDERED that the progression order is amended as follows:

     1)     Any existing status conference, telephone conference, and settlement
            conference settings are vacated.

     2)     The Pretrial Conference is scheduled to be held before the undersigned
            magistrate judge on January 27, 2021 at 9:00 a.m., and will be conducted
            by internet/telephonic conferencing. Counsel shall use the conferencing
            instructions assigned to this case to participate in the conference. The
            parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
            emailed to zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on
            January 22, 2021.

     3)     The deadline for completing written discovery under Rules 33, 34, and 36
            of the Federal Rules of Civil Procedure is July 17, 2020. Motions to compel
            discovery under Rules 33, 34, and 36 must be filed by July 31, 2020.
            Note: A motion to compel, to quash, or for a disputed protective order shall
            not be filed without first contacting the chambers of the undersigned
            magistrate judge to set a conference for discussing the parties’ dispute.

     4)     The deadlines for complete expert disclosures for all experts expected to
            testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
            retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                   For the plaintiff(s):                March 17, 2020.
                   For the defendant(s):                May 20, 2020.
     NOTE: While treating medical and mental health care providers are
     generally not considered “specially retained experts,” their opinions arising
     from the care and treatment of the plaintiff must nonetheless be separately
     disclosed as required under Fed. R. Civ. P. 26(a)(2)(C). Moreover,
     disclosure of mental or medical provider opinions not formed for the purpose
     of providing care and treatment of the illness or disease at issue in this
     litigation (e.g. whether medical billings were fair and reasonable, the
     proximate cause of the disease or injury, etc.) must disclosed as required
     under Fed. R. Civ. P. 26(a)(2)(B).

5)   The deposition deadline is July 17, 2020. The maximum number of
     depositions that may be taken by the plaintiffs as a group and the
     defendants as a group is 10.

6)   The parties agree that in each case the maximum number of interrogatories,
     including subparts, that may be served by any party on any other party is
     100.

7)   The deadline for filing motions to dismiss and motions for summary
     judgment is September 4, 2020.

8)   The deadline for filing motions to exclude testimony on Daubert and related
     grounds is September 4, 2020.

9)   All requests for changes of deadlines or settings established herein shall be
     directed to the undersigned magistrate judge, including all requests for
     changes of trial dates. Such requests will not be considered absent a
     showing of due diligence in the timely progression of this case and the
     recent development of circumstances, unanticipated prior to the filing of the
     motion, which require that additional time be allowed.



Dated this 3rd day of December, 2019.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
